TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED APRIL 30, 2021



                                     NO. 03-20-00048-CV


                         Misty Trust and Jerry Hofrock, Appellants

                                                v.

                                    John Jellison, Appellee




      APPEAL FROM THE 421ST DISTRICT COURT OF CALDWELL COUNTY
        BEFORE CHIEF JUSTICE BYRNE, JUSTICES BAKER AND TRIANA
            DISMISSED AS MOOT-- OPINION BY JUSTICE TRIANA




This is an appeal from the order entered by the trial court on December 23, 2019. Having

reviewed the record, the Court agrees that the appeal should be dismissed. Therefore, the Court

dismisses the appeal as moot. Appellants shall pay all costs relating to this appeal, both in this

Court and in the court below.